DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
	Applicant’s amendment/arguments with respect to pending claims 1-17 filed on October 07, 2021 have been fully considered but some of the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the pending claims. 

Double Patenting 
	In view of a terminal disclaimer filed on June 16, 2021 the nonstatutory double patenting rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 6 and 13-15 negatively recite the limitation “said determination is not based on previous block” which was not described in the originally filed specification of the current application. 
The rest of the dependent claims are rejected based on their dependency from the rejected claims 1, 6 and 13-15.

Claims 1-3, 6, 7, 8, 13, 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al. (Pub. No. US 2005/0249291 A1) in view of Zandi et al. (Pub. No. US 2006/0222254 A1) and Kim et al. (Pub. No. US 2009/0238271 A1)/WO 2008/035842 A1.

Regarding claim 1, Gordon discloses an apparatus, comprising: a video encoder (FIGS. 1-2, a video encoder) for encoding at least a block in a picture by determining at least one transform (FIGS. 3B-3D, ¶¶0044-0045 -selecting transform size) to apply to a residue of the block (¶0033 -difference macroblock) in a video sequence from a set of two or more kinds of transforms…and said determination is not based on previous blocks (¶0045-a transform size such as 4x4 or 8x8 sizes selected), wherein the transform choice depends on size of said block and on whether an inter-predicted mode is not used for the block (¶¶0045-0046, When the current macroblock is not to be direct mode inter-predicted, that is, the current macroblock is to be inter-predicted, the video encoder 340 may proceed to step 360. In step 360, the best prediction block size selector 304 may select a macroblock type and the transform size controller 342 may select a corresponding transform size… For example, when the macroblock type is an 8x16, a 16x8, or a 16x16 macroblock type, the transform size controller 342 may select a 4x4 transform size or an 8x8 transform size, See Fig. 3D, steps 358, 360, 362), from among several transforms that can be determined for use on different regions of said block (¶0045- a transform size such as 4x4 or 8x8 sizes selected. ¶0026- the current picture may be processed in units of a macroblock).
Gordon does not explicitly disclose wherein said transforms comprise independent horizontal and vertical transforms, and wherein selection is made between different discrete trigonometric transforms.
However, Zandi discloses wherein said transforms comprise independent horizontal and vertical transforms (¶0252- the separable 2-D transform consists of horizontal TS and vertical S transforms).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon to include wherein said transforms comprise independent horizontal and vertical transforms as taught by Zandi for providing an excellent energy compaction and compression performance (Zandi: ¶0085).
(¶0026- improving a compression rate by performing both DCT and DST in a transform unit and selecting one having a higher compression rate).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon in view of Zandi with Kim for improving a compression rate (Kim: ¶0026). 

Regarding claim 2, Gordon in view of Zandi and  Kim discloses the apparatus of claim 1.Additionally, Gordon discloses wherein transform choice is indicated in at least one syntax element (abstract: The encoding operation may generate a transform size syntax element to indicate the transform size that may be used in reconstructing the encoded macroblock. The transform size syntax element may be transmitted to a decoder as part of the encoded video information bit stream).
Regarding claim 3, Gordon in view of Zandi and  Kim teaches the apparatus of claim 1. Additionally, Gordon teaches the following limitation: wherein the set of transforms is determined by at least one of: (i) using training data, and (ii) choosing a subset of a family of transforms (¶0045- the selection of the transform size is from such as 4x4 or 8x8 transform sizes. Note that 4x4 and 8x8 are subset of family of NxM transform sizes).  


Regarding claim 7, Claim 7 is a method claim having limitations similar to claim 2. Thus, claim 7 is rejected due to similar reasons set forth below with respect to claim 2. 

Regarding claim 8, Gordon in view of Zandi and Kim teaches the method of claim 6. Zandi further discloses wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable (¶0252-the separable 2-D transform consists of horizontal TS and vertical S transforms). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 13, Gordon teaches the following limitations: an apparatus, comprising: a video decoder (FIGS. 1-2, 4 a video decoder) for decoding at least a block  in a picture (¶0064-0066- decoding a macroblock) by determining at least one inverse transform  (FIG. 5, ¶0064-0066, determining an inverse transform size) to apply to quantized coefficients of the block (¶0050-The symbol interpreter 408 may comprise suitable circuitry, logic and/or code that may be adapted to interpret the compressed video stream to obtain quantized frequency coefficients information) corresponding to residuals of the block (i.e., a difference macroblock, ¶¶0033-0034) in a video sequence (¶0029, a video sequence that include P, B pictures) from a set of two or more kinds of inverse transforms…and said determination is not based on previous blocks (¶0064-0066, inverse transform size such as 4x4 or 8x8), wherein the inverse transform choice depends on size of said block and on whether an inter-predicted mode is not used for the block (¶0064-0065,  In step 508, the video decoder 104 may determine whether the macroblock is a direct mode inter-coded macroblock. When the macroblock is a not a direct mode macroblock, the video decoder 104 may proceed to step 510. In step 510, when the macroblock type was 8x16, 16x8, or 16x16, then the transform size could be either a 4x4 transform size or an 8x8 transform, See Fig. 5,  Steps 508, 510, 512 and 514), from among several inverse transforms that can be determined for use on different regions of said block (¶¶0064-0066, inverse transform size such as 4x4 or 8x8. ¶0026- the current picture may be processed in units of a macroblock).
Gordon does not explicitly disclose wherein said transforms comprise independent horizontal and vertical transforms, wherein selection is made between different inverse discrete trigonometric transforms.

(¶0252- the separable 2-D transform consists of horizontal TS and vertical S transforms).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon to include wherein said transforms comprise independent horizontal and vertical transforms as taught by Zandi for providing an excellent energy compaction and compression performance (Zandi: ¶0085).
Furthermore, Kim discloses wherein selection is made between different inverse discrete trigonometric transforms (¶0042-the encoding apparatus according to the present embodiment performs the DST process and the second quantization process and the second inverse quantization process and the IDST process for each block as well as the DCT process and the IDCT process and selects one providing a higher compression rate (DCT/IDCT or DST/IDST)).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon in view of Zandi with Kim for improving a compression rate (Kim: ¶0026). 


	Regarding claim 16, the apparatus of claim 13, wherein transform choice further depends on at least one syntax element (¶0054-the ISQDCT 414 may be adapted to transform the quantized frequency coefficients back to spatial domain using an inverse transform of a size that may be determined by the transform size syntax element).

Claims 4, 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al. (Pub. No. US 2005/0249291 A1) in view of Zandi et al.  (Pub. No. US 2006/0222254 A1) and Kim et al. (Pub. No. US 2009/0238271 A1)/WO 2008/035842 A1 as applied to claim 1, and further in view of Lim et al. (Patent No. US 8,179,962 B2).
Regarding claim 4, Gordon in view of Zandi and Kim does not explicitly teach wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.
However, Lim teaches the limitation as follows: wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size (See FIG. 8, when the block size is not smaller then 8x8[i.e. a threshold block size], and outputting and coding a transform size flag (S503), col. 8, lines 17-32; col. 2, lines 42-48. Note that one of ordinary skill in the art would recognize that not smaller than means equal or greater than).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon in view of Zandi and Kim with Lim, in order to allow enhancement of coding efficiency and improvement in video quality, as taught by Lim (abstract). 

	Regarding claim 9, Claim 9 is a method claim having limitations similar to claim 4. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 4. 

	Regarding claim 11, Claim 11 has limitations similar to claim 4. Thus, claim 11 is rejected due to similar reasons set forth above with respect to claim 4. 

Claims 5, 10 and 12  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al. (Pub. No. US 2005/0249291 A1) in view of Zandi et al.  (Pub. No. US 2006/0222254 A1) and Kim et al. (Pub. No. US 2009/0238271 A1)/WO 2008/035842 A1 as applied to claim 1, and further in view of  Lim et al. (Patent No. US 8,179,962 B2) and AAPA.

However, Lim teaches a flag describing the selected transform when block sizes are less than a threshold block size (Fig. 7, Steps 511, 513 and 503, when the transform block size is not 8x8 [i.e. a threshold block size], setting the transform flag size to 4x4, col. 7, line 58 to col. 8, line 3).  
	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon in view of Zandi and Kim with Lim in order to allow enhancement of coding efficiency and improvement in video quality, as taught by Lim (abstract). 

	Moreover, AAPA teaches the flag describing the selected transform is embedded in the coefficients of the transform (current application, page 5, lines 25-28, embedding the transform selection within the transformed coefficients themselves).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon in view of  Zandi, Kim and Lim with AAPA in order to provide a good performance for a low bit rate image compression as taught by AAPA (page 5, lines 25-28).



	Regarding claim 12, Claim 12 has limitations similar to claim 5. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 5. 
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Gordon et al. (Pub. No. US 2005/0249291 A1). 
Regarding claims 15 and 17, claim 15 and 17 are directed to  “a non-transitory computer readable storage media having video signal data encoded thereupon.” The storage media merely serves as a support of video signal data without any functional relationship. During Examination, See MPEP 2111.05 (III). Therefore, the “a storage media having video signal data encoded thereupon” is anticipated by Gordon (¶0049, a buffer/a memory for storing a compressed video).

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Yamamoto (PN: US 7,031,535 B2) describes data error interpolation processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488